DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment and accompanying remarks filed on June 28, 2021, have been entered and considered. Claims 1 – 9, 11 – 19, 21 – 29, 31 – 40 and 42 are pending in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Ota in view of Edgson as detailed in the Office action dated December 08, 2020. The invention as claimed is not is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have                                                      been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 9, 11, 13 – 19, 21, 23 – 29, 31 - 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Krenchel et al. US 4,261,754 (Krenchel) in view of Weber et al. (Weber). Derwent English Abstract of the DE patent is relied upon herein.   

Considering claims 1, 3 - 9, 11, 13 – 19, 21, 23 – 29, 31 - 40 and 42, Krenchel teaches a fibrous reinforcing element made from oriented polyolefin material for reinforcing a matrix material such as cement, which has longitudinally varying cross-sections and frayed surface portions from which fibrils extend. The element has cross-sections, which vary along its length, a characteristic that combines with the fibrils of the frayed surface portions to facilitate anchoring of the element in the matrix. The anchoring and strength characteristics make the element particularly useful for constructing cement building products or any product produced from a matrix binding agent. The element is in the form of a fiber made from a polyolefin film, which is stretched at least fifteen times and then cut by cutting means along lines at least partially transverse to the direction of orientation [Abstract]. Further, Krenchel does not recognize the cross section in the instant claims. However, Weber teaches an extruded polypropylene fiber with particular cross section and length, designed for reinforcing materials such as concrete, cement, mortar, plaster, bitumen or plastic composites. Over at least part of its surface it has a grooved section at an angle to its length; it is produced by extruding and stretching to at least four times its length (and preferably six times or more)a polypropylene monofilament and cutting this to length [Derwent In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed radiuses are critical and have unexpected results. In the present invention, one would have been motivated to optimize the radiuses of the areas of motivated by the desire to optimize the interlocking of the fibers.  
As to the limitations requiring that the fiber be flexible and that is “suitable” for mixing and distribution within the concrete. Because Krenchel and Weber are directed to reinforcing cement structures is reasonable to expect that the fibers are suitable for mixing and distribution within the concrete. As to the flexibility, Krenchel and Weber’s  fibers are propylene-based and have an elongation of 8 %. Thus, they are considered to be flexible.

As to the limitation in claims 11 and 21 requiring that the fibers are formed by extrusion, Weber teaches that the reinforcing fibers are extruded into filaments and then cut to length.   
As to claims 7 – 8, 17 – 18 and 26 – 27, Krenchel teaches at [Col.3, 66 68] that the admixing of the fibers in an amount up to about 20 percent by volume to the matrix material may be performed in mixers preferably without stirring devices, for instance in mixers of the vibrating, shaking or tumbling type. Therefore, the relation between l/150 and l/600 as claimed is expected to be inherent to the reinforced concrete disclosed by the cited prior art. 
As to claims 9 and 28, Krenchel teaches at [ Col. 4, 35 36] that the length of the fibers is 5 to 25 mm, or 0.98 inches. Therefore, the prior art fibers would be touching the lower limit of the claimed range, which has been held to present a prima facie case of obviousness. 

Considering claims 2, 12 and 22, Weber teaches that the reinforcing fibers have  over at least part of its surface a grooved or indentation  section at an angle to its length

Response to Amendment

Applicant’s amendment and accompanying remarks filed on June 28, 2021, have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Ota in view 

Applicant’s arguments filed on June 28, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786